DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-14 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 has been considered by the examiner.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012047909 A to Mizusawa in view of U.S. Patent No. 5,916,148 to Tsuyuki.
Regarding claim 1, Mizusawa discloses in Fig. 5 an endoscope system comprising an adaptor and a main body optical system, wherein 
the adaptor includes an aperture (Fig. 5 - aperture stop S) and includes a first group optical system having a negative combined focal length as a whole (Fig. 5- first lens group G1 and second lens group G2; see [0017] and  [0063]) and a second group optical system having a positive combined focal length as a whole in order from an object side (Fig. 5- third lens group G3 and fourth lens group G4; see[0017] and [0067-0068]), 
the main body optical system includes an imaging lens configured to form an image of a light flux on an image pickup device, the light flux being transmitted through the adaptor from the object (see [0110] - an image sensor is arranged on the image side of the optical system, or a low-pass filter or a CCD cover glass in which an IR cut coat is applied between the optical system and the image sensor), 
the first group optical system includes a lens having an Abbe number of 35 or higher (see numerical data 2, surface 3, Abbe number 44.8), and 
the second group optical system includes a lens having an Abbe number of 45 or lower (see numerical data 2, surface 8, Abbe number 35.3).
Mizusawa does not expressly teach an endoscope system comprising a removable adaptor.
However, Tsuyuki teaches of an analogous endoscopic device including an endoscope system comprising a removable adaptor (Col. 1, lines 5-11- an objective optical system for endoscopes which is configured to allow a plurality of adapter optical systems to be attached and detached thereto).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mizusawa to include the removable adaptor of Tsuyuki. It would have been advantageous to make the combination in order to attach and detach different adapter to endoscope (Col. 1, lines 5-11 of Tsuyuki).
The modified device of Mizusawa in view of Tsuyuki will hereinafter be referred to as modified Mizusawa.
Regarding claim 2, modified Mizusawa teaches the endoscope system according to claim 1, and Mizusawa further discloses wherein 
the first group optical system includes a meniscus lens disposed to be convex on the object side (Fig. 5A – lens L11) and a lens having a concave surface on the object side (Fig. 5A – lens L21).
Regarding claim 3, modified Mizusawa teaches the endoscope system according to claim 2, and Mizusawa further discloses wherein 
a lens of a distal end of the first group optical system toward the object side is a meniscus lens (Fig. 5A – lens L11), and a ratio of a curvature radius of the meniscus lens on the distal end side (see numerical data 2, surface 1, 5.816) to a curvature radius of the meniscus lens on a proximal end side (see numerical data 2, surface 2, 1.444) is 3 or higher (The Examiner notes that 5.816/1.444 = 4.028, which is higher than 3).
Regarding claim 4, modified Mizusawa teaches the endoscope system according to claim 1, wherein 
(Fig. 5A – lens L21) but modified Mizusawa does not expressly teach wherein the first group optical system incudes includes a plano-concave lens having a plane on the object side (Fig. 5A – lens L22)
However, Tsuyuki teaches of an analogous endoscopic device wherein
the first group optical system incudes includes a plano-concave lens having a plane on the object side (Fig. 5 – negative lens element L1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Mizusawa to utilize the plano-concave lens of Tsuyuki. It would have been advantageous to make the combination in order to equip the adaptor having a direction of a visual field, a field angle and an observation distance matched with a location to be observed (Col. 1, lines 32-36 of Tsuyuki).
Regarding claim 5, modified Mizusawa teaches the endoscope system according to claim 1, and modified Mizusawa further discloses wherein 
a ratio of a maximum power to a minimum power in a plurality of lenses included in the first group optical system is 3 or lower (See [0075] – refracting power of one lens group =-0.481)
Regarding claim 6, modified Mizusawa teaches the endoscope system according to claim 1, and Mizusawa further discloses wherein 
a lens of a distal end of the first group optical system toward the object side is a meniscus lens or a plano-concave lens (Fig. 5A – lens L11), but modified Mizusawa does not expressly teach a sum of a curvature radius of the meniscus lens or the plano-concave lens on the proximal 
However, Tsuyuki teaches of an analogous endoscopic device wherein a lens of a distal end of the first group optical system toward the object side is a meniscus lens or a plano-concave lens (Fig. 5- negative lens element L1), and a sum of a curvature radius of the meniscus lens or the plano-concave lens on the proximal end side and a thickness of the meniscus lens or the plano-concave lens along an optical axis, is less than a curvature radius of the meniscus lens or the plano- concave lens on the distal end side (See Col. 9, lines 35- Col.10, line 23-The Examiner notes that r2 = .3372,  d1 = 0.0886 and r1 = ∞, r2+ d1 = .4258, and .4258 < ∞).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Mizusawa to utilize the teachings above of Tsuyuki that teach a sum of a curvature radius of the meniscus lens or the plano-concave lens on the proximal end side and a thickness of the meniscus lens or the plano-concave lens along an optical axis, is less than a curvature radius of the meniscus lens or the plano- concave lens on the distal end side. It would have been advantageous to make the combination in order to equip the adaptor having a direction of a visual field, a field angle and an observation distance matched with a location to be observed (Col. 1, lines 32-36 of Tsuyuki).
Regarding claim 7, modified Mizusawa teaches the endoscope system according to claim 1, but modified Mizusawa does not expressly teach wherein 
an Abbe number of the first group optical system on the object side relative to the aperture 
However, Tsuyuki teaches of an analogous endoscopic device wherein an Abbe number of the first group optical system on the object side relative to the aperture (Fig. 14- lens L1, Col. 14, line 45 – Col 16, line 40;  Abbe number 40.78) is higher than an Abbe number of the second group optical system on the object side relative to the aperture by 20 or higher (Fig. 14- lens L2, Col. 14, line 45 – Col 16, line 40;  Abbe number 23.78) .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Mizusawa to utilize the teachings above of Tsuyuki that an abbe number of the first group optical system is higher than an abbe number of the second group optical system by 20. It would have been advantageous to make the combination in order to equip the adaptor having a direction of a visual field, a field angle and an observation distance matched with a location to be observed (Col. 1, lines 32-36 of Tsuyuki).
Regarding claim 8, modified Mizusawa teaches the endoscope system according to claim 2, and Mizusawa further discloses wherein 
in the first group optical system, a meniscus lens disposed to be convex on the object side (Fig. 5A – lens L11) and a lens having a concave surface on the object side are provided in order from the object side (Fig. 5A – lens L21).
Regarding claim 9, modified Mizusawa teaches the endoscope system according to claim 1, and Mizusawa further discloses wherein 
the first group optical system, the second group optical system, and the aperture configure an afocal optical system (Fig. 5).
Regarding claim 10, modified Mizusawa teaches the endoscope system according to claim 1, but modified Mizusawa does not expressly teach wherein 

However Tsuyuki teaches of an analogous endoscopic device wherein a number of lenses in the first group optical system (Fig. 5 – lens system AD )is more than a number of lenses in the second group optical system by one (Fig. 5 - lens unit A).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Mizusawa to include the teachings above of Tsuyuki that teach wherein a number of lenses in the first group optical system is more than a number of lenses in the second group optical system by one. It would have been advantageous to make the combination in order to equip the adaptor having a direction of a visual field, a field angle and an observation distance matched with a location to be observed (Col. 1, lines 32-36 of Tsuyuki).
Regarding claim 11,  modified Mizusawa teaches the endoscope system according to claim 1, and Mizusawa further discloses
an Abbe number of a lens in back of the aperture is higher (see numerical data 2, surface 7,– abbe number 23.8) than an Abbe number of the second group optical system (see numerical data 2, surface 11– abbe number 18.9) 
Regarding claim 13, modified Mizusawa teaches the endoscope system according to claim 1, and Mizusawa further discloses wherein 
an angle of view of the first group optical system on the object side is in a range of 140 degrees to 150 degrees (see [0063] - Each figure shows aberrations in the case of the angle of view of 145 °)
Regarding claim 14,  Mizusawa discloses in Fig. 5 an optical adaptor for endoscope , the optical adaptor comprising: 
an aperture (Fig. 5 - aperture stop S); 
a first group optical system having a negative combined focal length as a whole (Fig. 5- first lens group G1 and second lens group G2; see [0017] and  [0063]); and 
a second group optical system having a positive combined focal length as a whole (Fig. 5- third lens group G3 and fourth lens group G4; see[0017] and [0067-0068]), wherein 
the first group optical system and the second group optical system are provided in order from an object side (Fig. 5), 
the first group optical system includes a lens having an Abbe number of 35 or higher  (see numerical data 2, surface 3, Abbe number 44.8)), and 
the second group optical system includes a lens having an Abbe number of 45 or lower (see numerical data 2, surface 8, Abbe number 35.3).
Mizusawa does not expressly teach an optical adaptor for endoscope that is removable from a distal end portion of an insertion portion of an endoscope
However, Tsuyuki teaches of an analogous endoscopic device including an optical adaptor for endoscope that is removable from a distal end portion of an insertion portion of an endoscope (Col. 1, lines 5-11- an objective optical system for endoscopes which is configured to allow a plurality of adapter optical systems to be attached and detached thereto).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mizusawa to include the removable adaptor of Tsuyuki. It would have been advantageous to make the combination in order to attach and detach different adapter to endoscope (Col. 1, lines 5-11 of Tsuyuki).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012047909 A to Mizusawa in view of U.S. Patent No. 5,916,148 to Tsuyuki in further view of U.S. Publication No. 2010/0259835 A1 to Asami. 
Regarding claim 12, modified Mizusawa teaches the endoscope system according to claim 1, but modified Mizusawa does not expressly teach wherein an angle of view of the first group optical system on the object side is in a range of 200 degrees to 220 degrees.
However, Asami teaches of an analogous imaging device wherein an angle of view of the first group optical system on the object side is in a range of 200 degrees to 220 degrees (see [0230] - the imaging lenses are configured so that the total angle of view is a wide angle of 200 degrees or more).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Mizusawa to include the teachings above of Asami that teach an angle of view of the first group optical system on the object side of 200 degrees. It would have been advantageous to make the combination in order to have a favorable optical performance by satisfactorily correcting the aberrations including field curvature, distortion, and lateral chromatic aberration ([0230] of Asami)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Publication No. 2010/0091385 A1 to Togino.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.H./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795